                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


WALTER BRZOWSKI,                          )
                                          )
                     Plaintiff,           )
                                          )
       vs.                                )             Case No. 17 C 9339
                                          )
JOHN R. BALDWIN, MICHAEL                  )
MELVIN, GUY PIERCE,                       )
NICHOLAS LAMB, BRENDA                     )
SIGLER, and DAVID HADLEY,                 )
                                          )
                     Defendants.          )


                        ORDER ON DEFENDANTS' MOTION
                    TO DISMISS SECOND AMENDED COMPLAINT

MATTHEW F. KENNELLY, District Judge:

       Walter Brzowski alleges that he was wrongfully held in custody for 902 days—

about two and one-half years—beyond the appropriate conclusion of his prison

sentence. He spent seventeen months of this time in segregation. He filed grievances

and petitions in court seeking release. In an order after he appealed from the denial of

his petition for habeas corpus under 28 U.S.C. § 2254, the Seventh Circuit ruled that

Brzowski had "made a substantial showing that he [was] being denied his right to due

process of law by being kept in prison beyond his sentence of imprisonment." 2d Am.

Compl., Ex. A at 1. Ultimately, in June 2017, the Illinois Appellate Court ruled that he

had served his full sentence. Id., Ex. B at 9. Brzowski was released from prison about

six weeks later.

       After his release, Brzowski filed the present lawsuit, in which he asserts claims
under 42 U.S.C. § 1983 for violation of his due process rights (Count 1) and his rights

under the Fourth and Eighth Amendments (Counts 2 and 3), and for failure to intervene

to prevent the violation of his rights (Count 4). Brzowski also asserts a state law claim

(Count 5), alleging that the defendants are entitled to indemnity under state law and

seeking an order directing them to submit any award of damages to the State of Illinois

for payment.

                                         Discussion

       The defendants have moved to dismiss Brzowski's claims under Federal Rule of

Civil Procedure 12(b)(6). In considering the motion, the court accepts the complaint's

well-pleaded allegations as true and draw all reasonable inferences in Brzowski's favor.

See Heng v. Heavner, Beyers & Milhar, LLC, 849 F.3d 348, 351 (7th Cir. 2017). To

survive a motion to dismiss for failure to state a claim, "a complaint must contain

sufficient factual matter, accepted as true, to state a claim for relief that is plausible on

its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).

Legal conclusions and conclusory allegations merely reciting the elements of a claim

are not entitled to be accepted as true when considering a motion to dismiss. Id. at 681.

       In 2012, Brzowski was convicted and sentenced in two felony cases. While his

appeals from these convictions were pending, he completed his prison terms and began

serving a term of mandatory supervised release (MSR). In October 2013, he was

arrested for violating the terms of his MSR and was remanded to the IDOC in November

2013. In October 2014, Brzowski was found not guilty of the underlying criminal charge

that had triggered the MSR violation. He then filed a state habeas corpus petition

saying that he had served his time and should be released. While the petition was



                                               2
pending, Brzowski's two earlier convictions were overturned on appeal, and the cases

were remanded for new trials. One of the two cases was dropped on remand, and on

the other he was resentenced to the same prison and MSR terms previously imposed.

At the hearing at which this happened, the prosecutor told the court that Brzowski had

already served his time. In fact he apparently had eight more days to serve, but no

matter; he was not released.

       Brzowski alleges that a memorandum prepared by defendant Brenda Sigler, the

records department supervisor at Pontiac Correctional Center (where Brzowski was

incarcerated) incorrectly stated that he had been received in IDOC custody in July 2015,

rather than the correct date, which was in July 2011. Sigler later executed an affidavit

stating the same thing. Brzowski challenged this through grievances, calling the error to

Sigler's attention, to no avail.

       Brzowski also alleges that he was placed in segregation at Pontiac in December

2015, due to a disciplinary ticket issued by defendant David Hadley, a correctional

officer. Defendant Guy Pierce, who at a relevant time was Pontiac's warden, signed off

on the report placing Brzowski in segregation. He was held in segregation for

seventeen months.

       Brzowski has named as defendants Sigler, Hadley, and Pierce, as well as John

Baldwin, the Director of the Illinois Department of Corrections; Michael Melvin, who also

served as Pontiac's warden at a relevant time; and Nicholas Lamb, warden of Stateville

Correctional Center.

1.     Count 1

       On Count 1, Brzowski's due process claim, defendants argue that he does not



                                            3
allege deprivation of a cognizable liberty interest. This argument is frivolous, at least on

a motion to dismiss. Brzowski alleges that he was held in prison after his sentence was

concluded. The cases defendants cite say that there is no right to early release, that is,

release before expiration of a valid sentence. See Defs.' Mem. at 6 (citing Toney-El v.

Franzen, 777 F.2d 1224, 1227 (7th Cir. 1985), and Greenholtz v. Inmates of Neb. Penal

& Corr. Complex, 442 U.S. 1, 7 (1979)). But that is not what Brzowski contends—or at

least the Court cannot appropriately read his complaint that way on a motion to dismiss

for failure to state a claim. Rather, he alleges that he was denied release after he had

served his full sentence. It is difficult to imagine a more fundamental deprivation of

liberty.

           Defendants also argue that Brzowski has not adequately alleged a violation of his

due process rights because he had adequate state law remedies available. Without

adjudicating whether that would be a proper basis for dismissal, the Court concludes

that Brzowski has stated a viable claim. 1 Specifically, he alleges that defendants

prevented him from availing himself of the claimed state law remedy by misleading the

courts into believing that he was incarcerated correctly. See 2d Am. Compl. ¶¶ 1, 30,

31.




1 Brzowski relies in part on Judge Robert Dow's decision in Willis v. Tejeda, No. 14 C
9150, 2016 WL 6822662 (N.D. Ill. Nov. 16, 2016), which permitted a due process claim
by a person held past the conclusion of his sentence irrespective of the existence of a
state law remedy. Judge Dow concluded that because the plaintiff was not simply
alleging a miscalculation but was challenging, at least in part, the non-existence of
procedures that would have prevented the wrong, the possibility of a state law remedy
did not defeat the plaintiff's claim. Unlike in Willis, however, the Court does not see in
Brzowski's current complaint allegations regarding the unavailability or inadequacy of
procedures at the prison or the Department of Corrections to remedy his wrongful
detention.
                                               4
       Defendants also argue that Brzowski has failed to allege the involvement of each

of the defendants in the claimed due process violation. Here is where Brzowski's claim

founders. With regard to Hadley and Pierce, Brzowski's primary allegations involve his

allegedly improper placement in segregation. See 2d Am. Compl. ¶¶ 39-40 (Hadley and

Pierce), 53 (Pierce). Brzowski says nothing about Hadley regarding the claim that he

was held in prison beyond the conclusion of his sentence. With regard to Baldwin,

Pierce, and Melvin, all that Brzowski alleges regarding this claim (as contrasted with his

claim of improper placement in segregation) is that they "were deliberately indifferent to

[his] requests to be freed." Id. ¶ 51. This bare conclusion is insufficient to support a

false imprisonment claim against them. And Brzowski's complaint says nothing at all

about Lamb other than a similarly conclusory allegation in the failure to intervene claim

(Count 4). Id. ¶ 58. The Court dismisses Count 1 as to all defendants other than Sigler.

2.     Count 2

       Count 2, a Fourth Amendment false imprisonment claim, is based on the same

underlying factual allegations as Count 1. The Court dismisses the claim as to all

defendants other than Sigler for the same reasons just cited.

       Defendants also argue that the claim is time-barred. As Brzowski argues,

however, under Manuel v. City of Joliet, ___ F.3d ___, 2018 WL 4292913 (7th Cir. Sept.

10, 2018), his claim did not accrue for limitations purposes until he was released from

custody. Id. at *2. Brzowski sued within two years of that date. Defendants are not

entitled to dismissal of Count 2 on this basis.

3.     Count 3

       Count 3, a claim under the Eighth Amendment, appears to concern both



                                             5
Brzowski's incarceration beyond the conclusion of his sentence and his allegedly

improper placement in segregation. The Court dismisses this claim as to Baldwin,

Melvin, and Lamb. As previously indicated, Brzowski alleges no facts in his second

amended complaint about their actions or inaction concerning his alleged incarceration

beyond his term. In particular, contrary to the contention in his response to the motion

to dismiss, Brzowski does not allege in his complaint that any of these defendants were

responsible for overseeing the review of the counseling summary that incorrectly

calculated his time or any of the grievances that he filed. See Pl.'s Resp. at 8 (citing 2d

Am. Compl. ¶¶ 5-6, 32-34). As previously discussed, however, Brzowski does allege

Sigler's involvement in his incarceration beyond his release date.

       With regard to his claim arising from his allegedly improper placement in

segregation, Brzowski adequately alleges the involvement of Hadley, specifically his

institution of a false disciplinary charge. With regard to Pierce, Brzowski alleges only

that he "signed off on" the report placing Brzowski in segregation. 2d Am. Compl. ¶ 40.

This bare allegation is insufficient to support a claim that Pierce was deliberately

indifferent to the impropriety of the disciplinary charge. The same is true of Brzowski's

allegation that Baldwin, Pierce, and Melvin "acted recklessly in placing [him] in

segregation for 17 straight months, despite his pleas to be released." Id. ¶ 53. This is a

conclusory allegation without any underlying factual support or even any description of

exactly what these defendants did or failed to do. It is insufficient to support a claim

against them.

       The Court dismisses Count 3 as to defendants Baldwin, Pierce, Melvin, and

Lamb but declines to dismiss this claim as to defendants Sigler and Hadley.



                                             6
4.       Count 4

         Count 4 is a failure to intervene claim. it is essentially derivative of the other

claims. Brzowski has adequately alleged the direct—not the indirect—involvement of

Sigler in the claim that he was incarcerated too long and has adequately alleged the

direct involvement of Hadley in the claim that he was improperly confined in

segregation. No "failure to intervene" claim against these two defendants is necessary

or appropriate for these claims. Beyond this, as previously discussed, Brzowski alleges

nothing regarding the other defendants' involvement sufficient to support a claim against

them. The Court dismisses Count 4 in its entirety.

5.       Count 5

         Count 5 is a claim under state law. Contrary to defendants' characterization of

the claim, it is not alleged as a claim against the State of Illinois. Rather, it seeks in

effect an injunction directing the individual defendants to submit any damages award to

the State for indemnification. Thus the Eleventh Amendment presents no bar to the

claim.

                                          Conclusion

         For the reasons stated above, the Court dismisses Counts 1 and 2 of plaintiff's

second amended complaint as to all defendants other than Sigler; dismisses Count 3 as

to all defendants other than Hadley; dismisses Count 4 in its entirety; and declines to

dismiss Count 5.

Date: October 9, 2018

                                                    ________________________________
                                                         MATTHEW F. KENNELLY
                                                         United States District Judge



                                                7
